Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (the “Agreement”) is made
effective December 11, 2018 (the “Effective Date”), by and between David Eisler
(“Employee”) and U.S. Auto Parts Network, Inc., its officers, directors,
employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”).

 

RECITALS

 

WHEREAS, Employee currently serves as the SVP, Chief Legal and Administrative
Officer of the Company, and Employee and Company have mutually agreed that
Employee resign from the Company, contingent upon the Company treating the
separation as a termination without cause under the terms of his Employment
Agreement dated June 14, 2018, by and between the Company and Employee and the
terms of his equity grants previously entered into with the Company.

 

WHEREAS, Employee has agreed to stay on as SVP, Chief Legal and Administrative
Officer through the earlier of (i) March 29, 2019, or (ii) Employee’s death
(such earliest date, the “Separation Date”).

 

WHEREAS, the parties desire to settle all claims and issues that have, or could
have been raised by Employee in relation to Employee’s employment with Company
and arising out of or in any way related to the acts, transactions or
occurrences between Employee and Company to date, including, but not limited to,
Employee’s employment with Company or the termination of that employment, on the
terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

AGREEMENTS

 

Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company agree, effective upon the date of
execution by Employee, as follows:

 

1.                                      Severance Package.  In exchange for the
promises set forth herein, Company agrees to provide Employee with the following
payments and benefits (“Severance Package”), to which Employee is not otherwise
entitled. Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Separation Agreement.

 

(a)         Severance Payment. Company agrees to provide Employee with a
severance payment equal to six (6) months of Employee’s base salary, One Hundred
Thirty-Four Thousand Dollars and Two Cents ($134,002), less all applicable
federal and state income and employment taxes (“Severance Payment”). The
Severance Payment will be paid out on a bi-weekly basis over the six (6) month
period following the Separation Date in accordance with the Company’s payroll
practices for its employees.

 

--------------------------------------------------------------------------------



 

(b)         Retention Bonus. Employee shall be entitled to receive a one-time
retention bonus in the gross amount of $75,000, less all applicable federal and
state income and employment taxes, to be paid by the Company on the Separation
Date.

 

(c)          Continuation of Group Health Benefits. Provided that Employee
elects to continue his group health care coverage pursuant to the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), and remains eligible for these benefits, Company agrees to reimburse
Employee for the COBRA premiums required to continue the group health care
coverage for Employee and those dependents of Employee who were enrolled as
participants in Company’s group health care coverage as of the Separation Date,
for COBRA coverage through the twelve (12) month period following the Separation
Date.

 

(d)         Acceleration of Vesting; Extension of Option Exercise Period.
Company shall cause the vesting of each of Employee’s outstanding restricted
stock unit awards and performance-based restricted stock unit awards that are
specifically identified in Exhibit A hereto (“Stock Awards”) to be automatically
accelerated on the Separation Date.  In addition, all of Employee’s vested stock
options shall remain exercisable by Employee until the earlier of (i) twelve
(12) months following the Separation Date, (ii) the lapse of the maximum term of
the stock option, or (iii) the lapse of the term of the stock option resulting
from a change of control of the Company. Company shall be entitled to withhold
applicable federal and state income and employment taxes related to the vesting
contemplated by this Section 1(d) from amounts payable hereunder.

 

2.                                      Tax Liability.  Employee assumes full
responsibility for any and all taxes, interest and/or tax penalties that may
ultimately be assessed upon any payments made by Company provided hereunder. In
the event that any taxing authority seeks to collect taxes, interest and/or
penalties from the Company on the consideration conveyed to Employee under this
Agreement, Employee will hold the Company harmless from any and all claims for
such taxes, interest and/or tax penalties and will indemnify the Company against
any such tax-related claims.

 

3.                                      Acknowledgment.  The Company will pay
Employee all regular salary, expenses, commissions, distributions, and Company
benefits due and owing as of the Separation Date, less appropriate withholdings
and is not owed any monies allowed, including but not limited to those required
under the California Labor Code, as of the Separation Date.  This sum is not
consideration for this Agreement.  The Company will pay Employee for any
vacation days that Employee has accrued but has not used as of the Separation
Date.  This sum is likewise not consideration for this Agreement.   Information
regarding the transfer or distribution of Employee’s USAP 401(k) Retirement Plan
account (if applicable) will be provided to Employee under separate cover by
Fidelity Investments Consideration following the Separation Date.

 

2

--------------------------------------------------------------------------------



 

4.                                      Non-Admission of Liability.

 

The Company hereby disclaims any wrongdoing against Employee.  Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.

 

5.                                      Release.

 

(a)         Employee, on behalf of Employee, Employee’s spouse, successors,
heirs, and assigns, hereby forever relieves, releases, and discharges the
Company as well as its past, present and future officers, directors,
administrators, shareholders, employees, agents, successors, subsidiaries,
parents, assigns, representatives, brother/sister corporations, and all other
affiliated or related corporations, all benefit plans sponsored by the Company,
and entities, and each of their respective present and former agents, employees,
or representatives, insurers, partners, associates, successors, and assigns, and
any entity owned by or affiliated with any of the above (collectively, the
“Released Parties”), from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, including but not limited to any statutory, civil,
administrative, or common law claims, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, arising out of any act
or omission occurring before Employee’s execution of this Agreement, including
but not limited to any claims based on, arising out of, or related to Employee’s
employment with, or the separation of Employee’s employment or other service
with the Company, any claims arising from rights under federal, state, and local
laws relating to the regulation of federal or state tax payments or accounting;
federal, state or local laws that prohibit harassment or discrimination on the
basis of race, national origin, religion, sex, gender, age, marital status,
bankruptcy status, disability, perceived disability, ancestry, sexual
orientation, family and medical leave, or any other form of harassment or
discrimination or related cause of action (including but not limited to failure
to maintain an environment free from harassment and retaliation, inappropriate
comments or touching and/or “off-duty” conduct of other Company employees);
statutory or common law claims of any kind, including but not limited to, any
alleged violation of Title VII of the Civil Rights Act of 1964, The Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended; The Employee Retirement Income Security Act of 1971, as amended, The
Americans with Disability Act of 1990, as amended, the Age Discrimination in
Employment Act, 29 U.S.C. Sections 621 et. seq., the Workers Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended, the Sarbanes-Oxley Act of 2002, the California Family Rights Act
(Cal. Govt. Code § 12945.2 et. seq.), the California Fair Employment and Housing
Act (Cal. Govt. Code § 12900 et. seq.), statutory provision regarding
retaliation/discrimination for filing a workers’ compensation claim under Cal.
Labor Code § 132a, California Unruh Civil Rights Act,

 

3

--------------------------------------------------------------------------------



 

California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical
insurance, or Employee’s 401(k) rights or any other fringe benefit or
compensation; and any claim for damages or declaratory or injunctive relief of
any kind.  The Parties agree and acknowledge that the release contained in this
Paragraph 5 does not apply to any vested rights Employee may have under any
401(k) Savings Plan with the Company.  Employee represents that at the time of
the execution of this Agreement; Employee suffers from no work-related injuries
and has no disability or medical condition as defined by the Family Medical
Leave Act.  Employee represents that Employee has no workers’ compensation
claims that Employee intends to bring against the Company.  Employee understands
that nothing contained in this Agreement, including, but not limited to, this
Paragraph 5, will be interpreted to prevent Employee from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency, including the Equal Employment Opportunity
Commission.  Employee further acknowledges that this release also releases the
Company for all claims of unpaid wages, including unpaid overtime wages, related
to Employee’s employment with the Company and subject to the terms of this
Agreement.

 

(b)         Mistakes in Fact; Voluntary Consent.  The Parties, and each of them,
expressly and knowingly acknowledges that, after the execution of this
Agreement, the Parties may discover facts different from or in addition to those
that they now know or believe to be true with respect to the claims released in
this Agreement.  Nonetheless, this Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts
and Employee intends to fully, finally, and forever settle and release those
claims released in this Agreement.  In furtherance of such intention, the
release given in this Agreement shall be and remain in effect as a full and
complete release of such claims, notwithstanding the discovery and existence of
any additional or different claims and each Parties assume the risk of
misrepresentations, concealments, or mistakes, and if the Parties should
subsequently discover that any fact relied upon in entering into this Agreement
was untrue, that any fact was concealed, or that Employee’s understanding of the
facts or law was incorrect, Employee shall not be entitled to set aside this
Agreement or the settlement reflected in this Agreement or be entitled to
recover any damages on that account.

 

4

--------------------------------------------------------------------------------



 

(c)          Section 1542 of the California Civil Code.  Employee expressly
waives any and all rights and benefits conferred upon Employee by Section 1542
of the California Civil Code, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.

 

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this General Release is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this General Release
contemplates the extinguishment of any such claim.  Employee warrants that
Employee has read this General Release, including this waiver of California
Civil Code section 1542, and that Employee has consulted counsel about this
Agreement and specifically about the waiver of section 1542, and that Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement.  Employee acknowledges that Employee
may later discover facts different from or in addition to those Employee now
knows or believes to be true regarding the matters released or described in this
General Release, and even so Employee agrees that the releases and agreements
contained in this General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts. 
Employee assumes any and all risk of any mistake in connection with the true
facts involved in the matters, disputes, or controversies released or described
in this Agreement or with regard to any facts now unknown to Employee relating
thereto.  Employee hereby expressly waives and relinquishes all rights and
benefits under the foregoing section and any law of any other jurisdiction of
similar effect with respect to Employee’s release of any unknown or unsuspected
claims herein.

 

Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.

 

(d)         No Lawsuits.  Employee agrees to take any and all steps necessary to
insure that no lawsuit arising out of any claim released herein shall ever be
prosecuted by Employee or on Employee’s behalf in any forum, and hereby warrants
and covenants that no such action has been filed or shall ever be filed or
prosecuted.  Employee also agrees that if any claim is prosecuted in Employee’s
name before any court or administrative agency that Employee waives and agrees
not to take any award or other damages from such suit to the extent permissible
under applicable law.

 

5

--------------------------------------------------------------------------------



 

6.                                      Confidential and Proprietary Information
/ Return of Company Property.  Employee acknowledges that as a result of
Employee’s employment with the Company, Employee has had access to the Company’s
confidential and proprietary business information, including, but not limited
to, product information, pricing strategies, vendor and supplier information,
business plans, research and development activities, manufacturing and marketing
techniques, technological and engineering data, processes and inventions, legal
matters affecting the Company and its business, customer and prospective
customers information, trade secrets, bid prices, contractual terms and
arrangements, prospective business transactions, and financial and business
forecasts (“Confidential Information”).  Employee also acknowledges and
reaffirms Employee’s compliance and ongoing obligation to comply with that
certain Confidential Information and Invention Assignment Agreement previously
entered into with the Company.  Confidential Information also includes
information, knowledge or data of any third party doing business with the
Company that the third party has identified as being confidential.  Employee
agrees not to use or to disclose to anyone any Confidential Information at any
time in the future without the prior written authorization of the Company,
unless ordered to do so by a court of competent jurisdiction.  In the event of
any such court order, Employee agrees to promptly notify the Company and to
afford the Company the opportunity to take appropriate legal action prior to
Employee’s disclosure of any Confidential Information.

 

Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential.  Employee further agrees to immediately return all Company
property in Employee’s possession, including but not limited to all materials,
documents, photographs, handbooks, manuals, electronic records, files, laptop
computer, cellular telephones, keys and access cards, no later than two days
after the Separation Date and Employee certifies that Employee has not and will
not retain any Company property, trade secret or other operating or strategic
information following the Separation Date.

 

7.                                      Resignation as SVP, Chief Legal and
Administrative Officer.  As a condition to the terms in this Agreement, Employee
hereby agrees to continue in his role as SVP, Chief Legal and Administrative
Officer though the Separation Date.  Effective as of the Separation Date,
Employee hereby resigns from his position as Company’s SVP, Chief Legal and
Administrative Officer and all other employee and officer positions of Company,
including other employee, officer and director positions of its subsidiaries and
affiliates and Employee agrees to take any and all actions as may be necessary
to effect such resignations on the Separation Date.

 

8.                                      Non-Solicitation and Non-Disparagement. 
Employee will not directly or indirectly for a period of one (1) year following
the Separation Date, attempt to disrupt, damage, impair or interfere with the
Company’s business by raiding or hiring any of the Company’s employees or
soliciting any of them to resign from their employment by the Company, or by
disrupting the relationship between the Company and any of its consultants,
agents, representatives, vendors, customers and other business partners.
Employee acknowledges that this covenant is necessary to enable the Company to
maintain a stable workforce and remain in business.  Employee further agrees
that Employee will not make any voluntary statements, written or oral, or cause
or encourage others to make any statements that defame, disparage or in any way
criticize the personal and/or business reputations, practices or conduct of
Company or any of the other Company Released Parties.

 

6

--------------------------------------------------------------------------------



 

9.                                      Remedies.  Employee understands and
agrees that in the event Employee violates any provision of this Agreement,
including the provisions set forth in Paragraphs 5, 6, or 8, then (a) the
Company shall have the right to apply for and receive an injunction to restrain
any violation of this Agreement; (b) the Company shall have the right to
immediately discontinue any enhanced benefit provided under this Agreement;
(c) Employee will be obligated to reimburse the Company its cost and expenses
incurred in defending Employee’s lawsuit and enforcing this Agreement, including
the Company’s court costs and reasonable attorneys’ fees; and (d) as an
alternative to (c), at the Company’s option,  Employee shall be obligated upon
demand to repay the Company the cost of all but $500 of the enhanced benefits
paid under this Agreement. Employee acknowledges and agrees that the covenants
contained in this Paragraph 9 shall not affect the validity of this Agreement
and shall not be deemed to be a penalty or forfeiture.  The remedies available
to the Company pursuant to this Paragraph 9 are in addition to, and not in lieu
of, any remedies which may be available under statutory and/or common law
relating to trade secrets and the protection of the Company’s business interest
generally.

 

10.                               Nonassignment.  Employee represents and
warrants that Employee has not assigned or transferred any portion of any claim
or rights Employee has or may have to any other person, firm, corporation or any
other entity, and that no other person, firm, corporation, or other entity has
any lien or interest in any such claim.

 

11.                               Future Cooperation. Employee agrees to
cooperate reasonably with the Company, its successors, and all the Company
affiliates (including the Company’s outside counsel) in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation, regulatory or administrative actions about which the Company
reasonably believes Employee may have knowledge or information. Employee further
agrees to make himself available at mutually convenient times as reasonably
deemed necessary by the Company’s counsel. The Company shall not utilize this
Section to require Employee to make himself available to an extent that it would
unreasonably interfere with employment responsibilities that he may have, and
shall pay Employee a consulting rate of $400 per hour for his time in connection
with such cooperation and reimburse Employee for any pre-approved reasonable
business travel expenses that he incurs on the Company’s behalf as a result of
this Section, after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy. Employee agrees to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls him as a witness. Employee further agrees
that he shall not voluntarily provide information to or otherwise cooperate with
any individual or private entity that is contemplating or pursuing litigation or
any type of action or claim against the Company, its successors or affiliates,
or any of their current or former officers, directors, employees, agents or
representatives.

 

12.                               Consideration and Revocation Period.  Employee
may revoke Employee’s release of claims, insofar as it extends to potential
claims under the Age Discrimination in Employment Act, by informing the Company
of Employee’s intent to revoke Employee’s release within seven (7) calendar days
following Employee’s execution of this Agreement.  Employee understands that any
such revocation must be in writing and delivered by hand or by certified mail -
return receipt requested - within the applicable period to Human Resources
Department, 16941 Keegan Avenue, Carson, California 90746.  Employee understands
that if Employee exercises Employee’s right to revoke, then the Company will
have no obligations under this Agreement to Employee or to others whose rights
derive from Employee.

 

7

--------------------------------------------------------------------------------



 

The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired.  The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days.
Employee understands that Employee should, and the Company hereby advises
Employee to, consult with legal counsel regarding the releases contained herein
and to consider whether to accept the Company’s offer and sign the Agreement.
Employee acknowledges that it has been Employee’s decision alone whether or not
to consult with counsel regarding this Agreement. Employee acknowledges that no
proposal or actual change that Employee or Employee’s counsel makes with respect
to this Agreement will restart the 21-day period.

 

Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by Employee’s
signature below Employee acknowledges that Employee has chosen to voluntarily
execute this Agreement earlier and to waive the remaining days of such 21-day
period.

 

13.                               Miscellaneous Provisions

 

(a)                                 Integration.  This Agreement, together with
that certain Confidential Information and Invention Assignment Agreement
previously entered into with the Company, constitutes a single, integrated
written contract expressing the entire Agreement of the parties concerning the
subject matter referred to in this Agreement.  No covenants, agreements,
representations, or warranties of any kind whatsoever, whether express or
implied in law or fact, have been made by any party to this Agreement, except as
specifically set forth in this Agreement.  All prior and contemporaneous
discussions, negotiations, and agreements have been and are merged and
integrated into, and are superseded by, this Agreement, including without
limitation that certain Employment Agreement dated June 14, 2018 by and between
the Employee and the Company.

 

(b)                                 Modifications.  No modification, amendment,
or waiver of any of the provisions contained in this Agreement shall be binding
upon any party to this Agreement unless made in writing and signed by both
parties.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law and to carry out each provision herein
to the greatest extent possible, but if any provision of this Agreement is held
to be void, voidable, invalid, illegal or for any other reason unenforceable,
the validity, legality and enforceability of the other provisions of this
Agreement will not be affected or impaired thereby.

 

8

--------------------------------------------------------------------------------



 

(d)                                 Non-Reliance on Other Parties.  Except for
statements expressly set forth in this Agreement, no party has made any
statement or representation to any other party regarding a fact relied on by the
other party in entering into this Agreement, and no party has relied on any
statement, representation, or promise of any other party, or of any
representative or attorney for any other party, in executing this Agreement or
in making the settlement provided for in this Agreement.

 

(e)                                  Negotiated Agreement.  The terms of this
Agreement are contractual, not a mere recital, and are the result of
negotiations between the parties.  Accordingly, no party shall be deemed to be
the drafter of this Agreement.

 

(f)                                   Successors and Assigns.  This Agreement
shall inure to the benefit of and shall be binding upon the heirs, successors,
and assigns of the parties hereto and each of them.  In the case of the Company,
this Agreement is intended to release and inure to the benefit of any affiliated
corporations, parent corporations, brother-sister corporations, subsidiaries
(whether or not wholly owned), divisions, shareholders, officers, directors,
agents, representatives, principals, and employees.

 

(g)                                  Applicable Law; Venue.  This Agreement
shall be construed in accordance with, and governed by, the laws of the State of
California without taking into account conflict of law principles.  Employee and
the Company agree to submit to personal jurisdiction in the State of California
and to venue in its courts. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)                                 Attorneys’ Fees.  In the event suit is
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to receive, in addition to any other relief, reasonable
attorneys’ fees and costs.

 

(i)                                     Continuing Obligations under Securities
Law. Employee acknowledges that Employee continues to be subject to Company’s
Insider Trading policy and agrees that if Employee is aware of material
nonpublic information about Company at the Separation Date, Employee agrees not
to trade in securities of Company or disclose material nonpublic information
about Company to a third party other than on a need-to-know basis, until that
information has become public or is no longer material.  Employee acknowledges
that after the Separation Date Employee may continue to be subject to Section 16
of the Securities Exchange Act of 1934 (“Section 16”) and agrees to comply with
the requirements of Section 16.  Employee acknowledges that Employee may
continue to be an “affiliate” for purposes of federal securities law and agrees
to sell Company stock in compliance with restrictions imposed by Rule 144 of the
Securities Act of 1933.

 

(j)                                    This Agreement may be executed via
facsimile and in one or more counterparts, each of which shall be deemed an
original, but all of which together constitute one and the same instrument,
binding on the parties.

 

9

--------------------------------------------------------------------------------



 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employee:

 

U.S. Auto Parts Network, Inc.:

 

 

 

/s/ David Eisler

 

/s/ Aaron Coleman

Signature

 

Signature

 

 

 

12/11/18

 

12/11/18

Date

 

Date

 

10

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Stock Awards

 

Grant

 

Stock
Awards
with
Vesting
Acceleration

 

RSU #0001028

 

40,000

 

PRSU #0001121

 

55,602

 

RSU #0001125

 

43,490

 

 

11

--------------------------------------------------------------------------------